Name: 82/738/EEC: Commission Decision of 13 October 1982 on requests for reimbursement under Council Regulation (EEC) No 1821/80 on the development of sheep farming in Greenland (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-08

 Avis juridique important|31982D073882/738/EEC: Commission Decision of 13 October 1982 on requests for reimbursement under Council Regulation (EEC) No 1821/80 on the development of sheep farming in Greenland (Only the Danish text is authentic) Official Journal L 311 , 08/11/1982 P. 0025 - 0035++++COMMISSION DECISION OF 13 OCTOBER 1982 ON REQUESTS FOR REIMBURSEMENT UNDER COUNCIL REGULATION ( EEC ) NO 1821/80 ON THE DEVELOPMENT OF SHEEP FARMING IN GREENLAND ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 82/738/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1821/80 OF 24 JUNE 1980 ON THE DEVELOPMENT OF SHEEP FARMING IN GREENLAND ( 1 ) , AND IN PARTICULAR ARTICLE 7 ( 3 ) THEREOF , WHEREAS REQUESTS FOR REIMBURSEMENT TO BE SUBMITTED BY DENMARK TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , MUST INCLUDE CERTAIN INFORMATION NEEDED FOR CHECKING THAT EXPENDITURE COMPLIES WITH THE PROVISIONS OF REGULATION ( EEC ) NO 1821/80 ; WHEREAS IF THE CHECK IS TO BE EFFECTIVE DENMARK MUST , FOR A PERIOD OF THREE YEARS FROM THE PAYMENT OF THE LAST REIMBURSEMENT , HOLD THE SUPPORTING DOCUMENTS AT THE COMMISSION'S DISPOSAL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE EAGGF COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . APPLICATIONS FOR REIMBURSEMENT SUBMITTED IN ACCORDANCE WITH ARTICLE 7 OF REGULATION ( EEC ) NO 1821/80 MUST BE DRAWN UP IN ACCORDANCE WITH THE TABLES SET OUT IN THE ANNEXES . 2 . DENMARK SHALL COMMUNICATE TO THE COMMISSION , AT THE SAME TIME AS THE FIRST REQUEST FOR REIMBURSEMENT , THE TEXTS OF NATIONAL IMPLEMENTING AND CONTROL PROVISIONS , ADMINISTRATIVE DIRECTIVES , FORMS AND ANY OTHER DOCUMENTS CONCERNING THE ADMINISTRATIVE ACTION TO IMPLEMENT THE MEASURES CONCERNED . ARTICLE 2 DENMARK SHALL , FOR A PERIOD OF THREE YEARS FROM THE PAYMENT OF THE LAST REIMBURSEMENT , HOLD AT THE COMMISSION'S DISPOSAL ALL THE SUPPORTING DOCUMENTS IN ITS POSSESSION ON THE BASIS OF WHICH THE AID PROVIDED FOR IN REGULATION ( EEC ) NO 1821/80 WAS GRANTED , OR CERTIFIED COPIES THEREOF , AS WELL AS COMPLETE CASE FILES ON THE BENEFICIARIES . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 13 OCTOBER 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 180 , 14 . 7 . 1980 , P . 9 . ANNEX 1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED BY DENMARK DURING 19 ... UNDER REGULATION ( EEC ) NO 1821/80 ON THE DEVELOPMENT OF SHEEP FARMING IN GREENLAND SUMMARY SHEET * ( AMOUNTS IN DKR ) * 1*2*3* NATURE OF THE MEASURE*EXPENDITURE MADE BY DENMARK IN 19 ... ELIGIBLE FOR REIMBURSEMENT*AMOUNTS OF REIMBURSEMENT REQUESTED FROM THE EAGGF* CONSTRUCTION OF FENCING AND THE RECLAMATION AND DEVELOPMENT OF ADDITIONAL AREAS ( TOTALS FROM ANNEX 2 ) *** CONSTRUCTION AND IMPROVEMENT OF LOCAL ROADS AND FARM ROADS ( TOTALS FROM ANNEX 3 ) *** CREATION OF LANDING STAGES AND LANDING AREAS ( TOTALS FROM ANNEX 4 ) *** CONSTRUCTION OF NEW FARMS AND IMPROVEMENT OF EXISTING FARMS ( TOTALS FROM ANNEX 5 ) *** ACQUISITION OF EQUIPMENT FOR HAY-MAKING , TRANSPORT OF HAY AND FOR THE BARN-DRYING OF HAY ( TOTALS FROM ANNEX 6 ) *** PURCHASE OF ADDITIONAL BREEDING STOCK ( TOTALS FROM ANNEX 7 ) *** IMPROVEMENT OF THE AGRICULTURAL ADVISORY SERVICE ( TOTALS FROM ANNEX 8 ) *** EXTENSION OF SLAUGHTERHOUSE CAPACITY ( TOTALS FROM ANNEX 9 ) *** TOTALS*** RECOVERIES ( TOTALS FROM ANNEX 10 ) *** NET TOTALS*** DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 2 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 2 ( 1 ) ( A ) OF REGULATION ( EEC ) NO 1821/80 LAND RECLAMATION CONSTRUCTION OF FENCING AND THE RECLAMATION AND DEVELOPMENT OF ADDITIONAL FODDER AREAS *** ( AMOUNTS IN DKR ) * 1*2*3*4*5* TYPE OF FARM*NUMBER OF BENEFICIARIES*NUMBER OF HECTARES AND KILOMETRES OF FENCING CONCERNED*TOTAL COSTS BY DENMARK ELIGIBLE FOR REIMBURSEMENT*REIMBURSEMENT REQUESTED FROM THE EAGGF* **HA/LAND*KM/FENCING*** **COMPLETED*IN PROGRESS*COMPLETED*IN PROGRESS*** NEW FARMS******** EXISTING FARMS******** TOTALS******** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/479/EEC OF 12 JUNE 1981 , - THE PROJECTS FALL WITHIN THE FRAMEWORK OF THE REGIONAL DEVELOPMENT PROGRAMME FOR GREENLAND , - REIMBURSEMENT IS NOT CLAIMED FOR LAND RECLAMATION MACHINERY OR FOR ROTARY CULTIVATORS . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 3 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 2 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1821/80 CONSTRUCTION AND IMPROVEMENT OF LOCAL ROADS AND FARM ROADS *** ( AMOUNTS IN DKR ) * 1*2*3*4*5* TYPE OF ROAD*NUMBER OF BENEFICIARIES*LENGTH IN KM OF ROADS CONCERNED*TOTAL COSTS BY DENMARK ELIGIBLE FOR REIMBURSEMENT*REIMBURSEMENT REQUESTED FROM THE EAGGF* **COMPLETED*IN PROGRESS*** LOCAL ROADS****** FARM ROADS****** TOTALS****** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/479/EEC OF 12 JUNE 1981 , - THE PROJECTS FALL WITHIN THE FRAMEWORK OF THE REGIONAL DEVELOPMENT PROGRAMME FOR GREENLAND . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 4 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 2 ( 1 ) ( C ) OF REGULATION ( EEC ) NO 1821/80 CREATION OF LANDING STAGES AND LANDING AREAS *** ( AMOUNTS IN DKR ) * 1*2*3*4*5* TYPE OF ROAD*NUMBER OF BENEFICIARIES*NUMBER OF STAGES AND AREAS CONCERNED*TOTAL COSTS BY DENMARK ELIGIBLE FOR REIMBURSEMENT*REIMBURSEMENT REQUESTED FROM THE EAGGF* **COMPLETED*IN PROGRESS*** CONSTRUCTION OF NEW STAGES****** IMPROVEMENT OF EXISTING STAGES****** CONSTRUCTION OF LANDING AREAS****** TOTALS****** IT IS CONFIRMED THAT : - THE WORKS FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/479/EEC OF 12 JUNE 1981 , - THE PROJECTS FALL WITHIN THE FRAMEWORK OF THE REGIONAL DEVELOPMENT PROGRAMME FOR GREENLAND . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEXES 5 , 6 , 7 : SEE O.J . ANNEX 8 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 2 ( 1 ) ( G ) OF REGULATION ( EEC ) NO 1821/80 IMPROVEMENT OF THE AGRICULTURAL ADVISORY SERVICE ** ( AMOUNTS IN DKR ) * 1*2*3*4* TYPE OF ADVISOR*PERIOD EMPLOYED IN THE YEAR FOR WHICH REIMBURSEMENT IS CLAIMED*TOTAL COSTS BY DENMARK ELIGIBLE FOR REIMBURSEMENT*REIMBURSEMENT REQUESTED FROM THE EAGGF* 1 . **** 2 . **** 3 . **** 4 . **** 5 . **** TOTALS*X*(1 )** ( 1 ) TOTAL AMOUNT TO BE SPECIFIED BY NATURE OF EXPENDITURE . TYPE OF EXPENDITURE*AMOUNT* ...*...* IT IS CONFIRMED THAT : - THE ADVISORY SERVICES FOR WHICH REIMBURSEMENT IS REQUESTED HAVE BEEN ESTABLISHED AND CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/479/EEC OF 12 JUNE 1981 , - REIMBURSEMENT IS ONLY CLAIMED IN RESPECT OF ADDITIONAL ADVISORY PERSONNEL WITH THE AIM OF IMPROVING THE ADVISORY SERVICES . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 9 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 19 ... UNDER ARTICLE 2 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 1821/80 EXTENSION OF SLAUGHTERHOUSE CAPACITY CONSTRUCTION OF A SLAUGHTERHOUSE ( AMOUNTS IN DKR ) BREAKDOWN OF CAPITAL COST ( 1 ) NATURE OF EXPENDITURE*PERCENTAGE OF EXPENDITURE MADE COMPARED WITH PLANNED COSTS ( 2)*EXPENDITURE MADE ELIGIBLE FOR REIMBURSEMENT FROM THE EAGGF* REIMBURSEMENT REQUESTED : ** ( 1 ) COSTS TO BE SHOWN FOR THE VARIOUS ELEMENTS SUCH AS BUILDING-SITE PREPARATION , CONSTRUCTION COSTS OF THE VARIOUS PROCESSING SECTIONS , FREEZER AND COLD STORE FACILITIES , OFFICE AND CANTEEN , INSTALLATIONS AND MACHINE CONFIGURATIONS , EQUIPMENT , ETC . ( 2 ) TO BE USED ONLY IN CASE AN INSTALMENT OF THE EAGGF CONTRIBUTION IS CLAIMED FOR PARTIAL COMPLETION OF THE CONSTRUCTION . TO BE ANNEXED TO THE CLAIM : ( A ) A TECHNICAL DESCRIPTION OF THE SLAUGHTERHOUSE WITH LAY-OUTS AND SPECIFICATIONS OF THE CAPACITIES AND DIMENSIONS OF THE VARIOUS PROCESSING AND STORAGE SECTIONS ; OFFICE AND STAFF ACCOMMODATIONS , ETC . IN CASE OF AN INSTALMENT CLAIM , A DESCRIPTION AND LAY-OUTS OF THE PLANNED PROJECT IS TO BE SUBMITTED ALONG WITH A DESCRIPTION OF THE WORKS ACCOMPLISHED SO FAR . ( B ) A DESCRIPTION OF PLANNED AND ACTUAL STAFF REQUIREMENT AND THROUGHPUT CAPACITY . ( C ) A CERTIFICATE FROM THE COMPETENT VETERINARY AUTHORITY SHOWING THAT THE PLANT CONFORMS TO THE REQUIREMENTS OF COUNCIL DIRECTIVE 64/433/EEC OF 26 JUNE 1964 CONCERNING THE HYGIENE PROBLEMS ASSOCIATED WITH TRADE WITHIN THE COMMUNITY . IN CASE OF AN INSTALMENT CLAIM , A PROVISIONAL CERTIFICATE FROM THE COMPETENT VETERINARY AUTHORITY STATING THAT THE CONSTRUCTIONS CARRIED OUT SO FAR CONFORM WITH THE ABOVE REQUIREMENTS AND THAT THE ENVISAGED FURTHER CONSTRUCTIONS ARE PLANNED TO CONFORM WITH THESE REQUIREMENTS . ( D ) IBRUGTAGNINGSTILLADELSE ( CERTIFICATE ISSUED BY THE COMPETENT AUTHORITY ESTABLISHING THAT THE PROJECT CAN BE TAKEN INTO USE AS FORESEEN AND CONFORMS WITH THE RELEVANT NATIONAL REGULATIONS ) . IT IS CONFIRMED THAT : - THE PROJECT FOR WHICH REIMBURSEMENT IS REQUESTED HAS BEEN CARRIED OUT IN CONFORMITY WITH THE PROGRAMME APPROVED BY THE COMMISSION IN DECISION 81/479/EEC OF 12 JUNE 1981 , - THE PROJECT FALLS WITHIN THE FRAMEWORK OF THE REGIONAL DEVELOPMENT PROGRAMMES FOR GREENLAND . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ... ANNEX 10 RECOVERIES 19 ... SUMS RECOVERED IN RESPECT OF AIDS GRANTED UNDER REGULATION ( EEC ) NO 1821/80 CODE NUMBER OF BENEFICIARY*AMOUNT RECOVERED*AMOUNT TO BE DEDUCTED FROM THE EAGGF CONTRIBUTION*MEASURE CONCERNED ( TYPE OF AID ) AND REASONS FOR RECOVERY*CODE NUMBER OF COMMUNICATIONS UNDER REGULATION ( EEC ) NO 283/72 ( 1 )* TOTAL***** ( 1 ) THE SUBMISSION OF THIS TABLE DOES NOT EXEMPT FROM SENDING THE DOCUMENTS PROVIDED FOR IN ARTICLES 3 AND 5 OF COUNCIL REGULATION ( EEC ) NO 283/72 CONCERNING IRREGULARITIES AND THE RECOVERY OF SUMS WRONGLY PAID IN CONNECTION WITH THE FINANCING OF THE COMMON AGRICULTURAL POLICY AND THE ORGANIZATION OF AN INFORMATION SYSTEM IN THIS FIELD . WHERE THE RECOVERY , THEREFORE , CONCERNS A CASE OF IRREGULARITY COMMUNICATED UNDER THE ABOVE REGULATION , THE CODE NUMBER UNDER WHICH THE CASE WAS COMMUNICATED MUST BE STATED . DATE , STAMP AND SIGNATURE OF THE COMPETENT AUTHORITY ...